 


109 HR 1494 IH: Electronic Duck Stamp Act of 2005
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1494 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Kind (for himself and Mr. Pickering) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a pilot program under which up to 15 States may issue electronic Federal migratory bird hunting stamps. 
 
 
1.Short title This Act may be cited as the Electronic Duck Stamp Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)On March 16, 1934, the Congress passed and President Roosevelt signed the Act popularly known as the Duck Stamp Act (16 U.S.C. 718a et seq.), which requires all migratory waterfowl hunters 16 years of age or older to buy a Federal migratory bird hunting and conservation stamp annually. 
(2)The Federal Duck Stamp program has become one of the most popular and successful conservation programs ever initiated. Because of it, our country again is teeming with migratory waterfowl and other wildlife that benefits from the wetland habitats. 
(3)Today, 1.7 million migratory bird hunting and conservation stamps are sold each year. As of 2003, such stamps have generated more than $600,000,000 in revenue that has been used to preserve over 5 million acres of migratory waterfowl habitat in the United States. Many of the more than 540 national wildlife refuges have been paid for all or in part with such revenue. 
3.DefinitionsIn this section: 
(1)Actual stampThe term actual stamp means a Federal migratory-bird hunting and conservation stamp required under the Act of March 16, 1934 (chapter 71; 16 U.S.C. 718a et seq., popularly known as the Duck Stamp Act), that is printed on paper and sold through a means in use immediately before the enactment of this section. 
(2)Automated licensing systemThe term automated licensing system— 
(A)means an electronic, computerized licensing system used by a State fish and wildlife agency to issue hunting, fishing, and other associated licenses and products; and 
(B)includes a point-of-sale, Internet, or telephonic system used for such purpose. 
(3)Electronic stampThe term electronic stamp means an electronic version of an actual stamp, that— 
(A)is a unique identifier for the individual to whom it is issued; 
(B)can be printed on paper; 
(C)is issued through a State automated licensing system that is authorized, under State law and by the Secretary under this section, to issue electronic stamps;  
(D)is compatible with the hunting licensing system of the State that issues the electronic stamp; and 
(E)is described in the State application approved by the Secretary under section 4(b). 
4.Electronic duck stamp pilot program 
(a)Requirement to conduct programThe Secretary of the Interior shall conduct a 3-year pilot program under which up to 15 States authorized by the Secretary may issue electronic stamps. 
(b)Commencement and duration of programThe Secretary— 
(1)shall use all means necessary to expeditiously implement this section no later than one year after the beginning of the first full Federal migratory waterfowl hunting seasons after the date of the enactment of this Act; and 
(2)shall carry out the pilot program for 3 Federal migratory waterfowl hunting seasons. 
(c)ConsultationThe Secretary shall carry out the program in consultation with State management agencies. 
5.State application 
(a)Approval of application requiredA State may not participate in the pilot program under this Act unless the Secretary has received and approved an application submitted by the State in accordance with this section. 
(b)Contents of applicationThe Secretary may not approve a State application unless the application contains the following: 
(1)A description of the format of the electronic stamp that the State will issue under the pilot program, including identifying features of licensee that will be specified on the stamp. 
(2)A description of any fee the State will charge for issuance of an electronic stamp. 
(3)A description of the process the State will use to account for and transfer to the Secretary the amounts collected by the State that are required to be transferred to the Secretary under the program. 
(4)The manner by which the State will transmit electronic stamp customer data to the Secretary. 
(5)The manner by which the State will deliver actual stamps. 
(6)The policies and procedures under which the State will issue duplicate electronic stamps. 
(7)Such other policies, procedures, and information as may be reasonably required by the Secretary. 
(c)Publication of deadlines, eligibility requirements, and selection criteriaThe Secretary shall, by not later than 30 days before receiving applications for participation in the pilot program, publish— 
(1)deadlines for submission of applications to participate in the program; 
(2)eligibility requirements for participation in the program; and 
(3)criteria for selecting States to participate in the program. 
6.State obligations and authorities 
(a)Delivery of actual stampThe Secretary shall require that a State must provide an actual stamp to each individual to whom the State sells an electronic stamp under the pilot program, by not later than the date the electronic stamp expires under section 7(c). 
(b)Collection and transfer of electronic stamp revenue and customer information 
(1)Requirement to transmitThe Secretary shall require that each State participating in the pilot program State must collect and transmit to the Secretary in accordance with this section— 
(A)the first name, last name, and complete mailing address of each individual that purchases an electronic stamp from the State; and 
(B)the face value amount of each electronic stamp sold by the State. 
(2)Time of transmittalThe Secretary shall require the transmittal under paragraph (1) to be made with respect to sales of electronic stamps by a State occurring in a month— 
(A)by not later than the 15th day of the subsequent month; or 
(B)as otherwise specified in the application of the State approved by the Secretary under section 5. 
(3)Additional fees not affectedThis section shall not apply to any fee collected by a State under subsection (c). 
(c)Electronic stamp issuance feeA State participating in the pilot program may charge a reasonable fee to cover costs incurred by the State in issuing electronic stamps under the program, including costs of delivery of actual stamps. 
(d)Duplicate electronic stampsA State participating in the pilot program may issue a duplicate electronic stamp to replace an electronic stamp issued by the State that is lost or damaged. 
(e)Limitation on authority to require purchase of state licenseA State may not require that an individual purchase a State hunting license as a condition of issuing an electronic stamp under the pilot program. 
7.Electronic stamp requirements; recognition of electronic stamp 
(a)Stamp requirementsThe Secretary shall require that an electronic stamp issued by a State under the pilot program must— 
(1)have the same format as any other license, validation, or privilege the State issues under its automated licensing system; and 
(2)specify identifying features of the licensee that are adequate to enable Federal, State, and other law enforcement officers to identify the holder. 
(b)Recognition of electronic stampAny electronic stamp issued by a State under the pilot program shall, during the effective period of the electronic stamp— 
(1)bestow to the licensee the same privileges as are bestowed by an actual stamp; 
(2)be recognized nationally as a valid Federal migratory bird hunting and conservation stamp; and 
(3)authorize the licensee to hunt migratory waterfowl in any other State, in accordance with the laws of the other State governing such hunting.
(c)DurationAn electronic stamp issued by a State under the pilot program shall be valid for a period agreed to by the State and the Secretary, which shall not exceed 45 days.  
8.Termination of State participationParticipation by a State in the pilot program may be terminated— 
(1)by the Secretary, if the Secretary— 
(A)finds that the State has violated of the terms the application of the State approved by the Secretary under section 5; and 
(B)provides to the State written notice of such termination by not later than 30 days before the date of termination; or 
(2)by the State, by providing written notice to the Secretary by not later 30 days before the termination date. 
9.Evaluation 
(a)EvaluationThe Secretary, in consultation with State fish and wildlife management agencies, shall evaluate the pilot program and determine if it has provided a cost-effective and convenient means for issuing migratory-bird hunting and conservation stamps, including whether the program has— 
(1)increased the availability of such stamps; 
(2)assisted States in meeting their customer service objectives with respect to such stamps; and 
(3)maintained actual stamps as an effective and viable conservation tool. 
(b)ReportThe Secretary shall submit a report on the findings of the Secretary under subsection (a). 
 
